     Case 2:19-cv-01962-TLN-CKD Document 33 Filed 04/22/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN KEITH DENT,                                 No. 2:19-cv-01962-TLN-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    LENOIOR PIERETTE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis in this civil rights

18   action filed pursuant to 42 U.S.C. § 1983. Discovery has closed and the March 5, 2021

19   dispositive motions deadline has passed. See ECF No. 25 (Discovery and Scheduling Order).

20          Currently pending before the court are plaintiff’s motions requesting a settlement

21   conference. ECF Nos. 28, 31. Defendants have filed a response thereto requesting an extension

22   of time to file a motion for summary judgment. ECF Nos. 29, 30. For the reasons explained

23   below, the court will grant plaintiff’s motions and deny defendants’ request for an extension of

24   time. The court will refer this case to the ADR Coordinator for the purpose of scheduling a

25   settlement conference.

26          On April 13, 2021, defendants filed their request for an extension of the summary

27   judgment deadline in this case. However, rather than properly file the request as a motion with an

28   accompanying proposed order as required by the Local Rules, defendants styled the matter as a
                                                        1
     Case 2:19-cv-01962-TLN-CKD Document 33 Filed 04/22/21 Page 2 of 3


 1   response to plaintiff’s motion for a settlement conference. See ECF Nos. 29, 30; see also Local

 2   Rule 137(b), 144. Setting aside the procedural deficiencies with defendants’ request, the court

 3   finds the substance of the request to be unpersuasive. First and foremost, the only basis for the

 4   request is defense counsel’s oversight in neglecting to add the dispositive motions deadline to her

 5   personal calendar. ECF No. 29-1 at 2. While human error is understandable, what remains

 6   perplexing to the court is the acknowledgement that the case deadlines were entered into the

 7   Attorney General’s document management system. ECF No. 29-1 at 2. Therefore, the deadline

 8   should not have been overlooked. Additionally, while the error was discovered “on or about

 9   March 26, 2021,” defense counsel waited until April 13, 2021 to file a request for an extension of

10   time. ECF No. 29-1 at 2. Local Rule 144(d) requires counsel to seek an extension “as soon as the

11   need for one becomes apparent.” Based on these deficiencies, defendants have failed to

12   demonstrate good cause and the court will deny defendants’ request for an extension of time to

13   file a motion for summary judgment.

14          The remaining pending matter before the court is plaintiff’s motions requesting a

15   settlement conference in this case. ECF Nos. 28, 31. In his motion, plaintiff points out that

16   defendants’ basis for opting out of the court’s Post-Screening ADR project was based on the lack

17   of sufficient discovery to effectively evaluate plaintiff’s medical claims. See ECF No. 20.

18   Because discovery has now been completed, plaintiff requests that the case be set for a settlement

19   conference. Based on the procedural posture of this case, the court will grant plaintiff’s requests

20   to set a settlement conference. See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (emphasizing

21   that the district court has the inherent power to manage its docket in order to conserve the time

22   and resources of the court and the litigants); United States v. United States Dist. Ct. for N.

23   Mariana Islands, 694 F.3d 1051, 1057-58 (9th Cir. 2012) (concluding that the district court has

24   the authority to compel participation in mandatory settlement conferences).

25          Accordingly, IT IS HEREBY ORDERED that:

26          1. Plaintiff’s motions requesting a settlement conference (ECF Nos. 28, 31) are granted.

27          2. Defendants’ request for an extension of time to file a motion for summary judgment is

28              denied.
                                                        2
     Case 2:19-cv-01962-TLN-CKD Document 33 Filed 04/22/21 Page 3 of 3


 1           3. The court will refer this matter to the ADR Coordinator for the purposes of scheduling

 2               a settlement conference.

 3           4. Defense counsel shall contact the court’s ADR coordinator, Sujean Park, at

 4               spark@caed.uscourts.gov to schedule this matter for a settlement conference during

 5               the court’s Settlement Week (May 24-28, 2021).

 6   Dated: April 21, 2021
                                                     _____________________________________
 7
                                                     CAROLYN K. DELANEY
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14   12/dent1962.adr.docx

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
